Citation Nr: 9928097	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include body dysmorphic disorder, obsessive 
compulsive disorder, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1997 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for a 
psychiatric disorder to include obsessive compulsive disorder 
and major depression.  
In December 1998 the RO affirmed the denial of entitlement to 
service connection for a psychiatric disorder to include 
obsessive compulsive disorder, body dysmorphic disorder, and 
depression.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's current psychiatric disorder cannot satisfactorily 
be dissociated from his active service.


CONCLUSION OF LAW

A psychiatric disorder to include body dysmorphic disorder, 
obsessive compulsive disorder, and depression was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 
C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no documentation or complaints 
of a psychiatric disorder on entrance examination.  There is 
no documentation in the service records of any specific 
psychiatric complaints or diagnoses; however, the veteran was 
prescribed Librium in July 1969.  

The July 1968 progress note indicates that this was a refill 
prescription.  No diagnosis or complaints of a psychiatric 
condition were documented on the separation examination.  

In November 1992, the veteran was seen for the first time by 
Dr. J.P.M. with complaints of obsessive concerns about the 
appearance of his hair.  He reported having such concerns 
intermittently since he was about 20.  He also reported 
perceiving red splotches around his face that others were not 
able to see.  He reported consulting a psychiatrist while 
stationed with the Navy in Guam concerning his need to go on 
leave quickly to see his fiancée in the United States before 
he went bald.  

Examination revealed the veteran to be in moderate anxious 
distress with anxious ideation and obsessive concern about 
his appearance.  He asked the examiner on several occasions 
if he could see what the veteran was perceiving about his 
hair and face.  He was diagnosed with obsessive compulsive 
anxiety disorder with secondary depression of major 
depressive episode proportions.  

Treatment notes from Dr. J.P.M. show that he treated the 
veteran through July 1996.  Treatment was effective 
initially.  However, an increase in symptoms was noted in 
April 1996.  The examiner noted on examination that his 
presentation was at the interface of obsessive/compulsive and 
body dysmorphic disorder.  Treatment notes through July 1996 
show that he was treated for these two disorders with little 
or no success.  By July 1996 it was noted that his condition 
was severe and unremitting.  

In August 1996 the veteran filed an application for service 
connection of a compulsive disorder and depression.  

In September 1996 Dr. J.P.M. submitted a letter to VA in 
which he summarized his treatment of the veteran.  Dr. J.P.M. 
noted that, in their first meeting, he had stated that his 
first episode occurred while he was serving in the Navy in 
Guam in approximately 1969.  

The physician opined that the veteran had given him this 
information in a coincidental manner, and concluded that such 
information was not given with the intention of trying to 
establish service connection.  Dr. J.P.M. concluded that the 
original episode of his currently disabling anxiety occurred 
while he was on active duty.  

In September 1996 the veteran was referred for emergent 
admission to the Kootenai Medical Center.  He reported being 
very concerned about his appearance since the age of 22 when 
a relative told him he was developing a bald spot.  He 
reported being in the military at the time.  He reported 
spending at least one hour per day fixing and preparing his 
hair.  He reported spending hours each day ruminating about 
his appearance.  He also reported increasing depression and 
suicidal thoughts.  

On examination, affect was generally anxious, and the veteran 
tended to perserverate on his concerns about his appearance.  
He was noted as seeming embarrassed by this.  He frequently 
asked the examiner's opinion of his appearance and whether 
his symptoms seemed bizarre to the examiner.  He was 
diagnosed with body dysmorphic disorder and major depression.  

In January 1997 the veteran was admitted to Kootenai Medical 
Center for increasing depression and suicidal ideation as 
well as body dysmorphic disorder.  He again reported having 
great concern about his appearance dating back to a comment 
that a cousin made about his hair thinning when they were 
both in the Navy.  

On examination, the veteran appeared anxious, depressed, and 
continued to perserverate on his physical appearance.  It was 
concluded that his concern about his physical appearance had 
reached delusional proportions.  He was diagnosed with 
severe, recurrent major depression and body dysmorphic 
disorder.  He was admitted for electroconvulsive therapy.  



In February 1998 Dr. J.P.M. noted that the veteran had 
referred to seeking psychiatric help while in the Navy years 
before he had applied for service connection.  Dr. J.P.M. 
concluded that this concern was the same disorder that he 
first presented to him in 1992.  He opined that his lack of 
treatment between 1969 and 1992 was due to his lack of 
awareness that his concerns regarding his personal appearance 
were symptoms of a treatable psychiatric diagnosis, and 
because they were less severe than they would later become in 
1992.  

In October 1998 the veteran underwent a VA mental 
examination.  The VA examiner noted that he had reviewed the 
"C-file", and the record shows that the examiner noted his 
history of having been prescribed Librium in July 1969 with 
no reason listed.  He also noted the his psychiatric 
treatment history with Dr. J.P.M.  

During the examination, the veteran reported that his current 
symptoms first arose in the service while he was snorkeling 
with his cousin in Guam.  He reported that his cousin stated 
that he was getting a big bald spot on his head.  He reported 
becoming obsessed with losing his hair following that 
comment.  

The veteran stated that he worried that he would look funny 
to his girlfriend and that these thoughts resulted in 
compulsive behavior such as spending a lot of time in front 
of a mirror and combing his hair all day.  He reported going 
to see a psychiatrist for his problems while in service.  He 
reported that he did not seek treatment after service because 
the psychiatrist had told him that there was nothing that 
could be done.  

The veteran reported that his symptoms had worsened to 
include depression and suicidal thoughts.  He was somewhat 
tense throughout the examination.  No thought disorder was 
noted.  His primary preoccupation was with losing his hair 
and going bald.  He was diagnosed with body dysmorphic 
disorder and major depressive disorder, recurrent, chronic.  

In assessing the veteran's condition, the VA examiner noted 
that there was no diagnosis of a psychiatric condition shown 
in the service records; however, he also noted that he was 
prescribed Librium in July 1969.  He noted that no 
justification for this prescription was noted.  First 
psychiatric treatment was noted to have been in 1992.  

The VA examiner noted that Dr. J.P.M. concluded that the 
veteran's condition started in the military service.  The VA 
examiner specifically concluded that he agreed with Dr. 
J.P.M.'s conclusion because the veteran indicated that his 
symptoms had started during service.  

Following the October 1998 VA examination, a C & P 
Examination Request Worksheet was completed requesting a more 
thorough rationale as to the etiology of the veteran's 
psychiatric disability.  

In December 1998 an addendum was provided by the October 1998 
VA examiner.  The VA examiner acknowledged that there was 
insufficient documentation in the veteran's record to prove 
the existence of a psychiatric disorder while in service.  He 
noted that there was no documentation which would prove that 
he had his condition while he was in the service or the 
military.  On the other hand, the VA examiner noted that the 
description of Librium while in the military was consistent 
with his reported history.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a psychiatric disability to include 
body dysmorphic disorder, obsessive compulsive disorder, and 
depression is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The veteran has presented lay testimony of an in-
service psychiatric disorder; he has a current psychiatric 
disability; and two physicians have attributed his current 
psychiatric disability to an in-service injury.  The Board 
finds that all indicated development has been completed, and 
VA has satisfied its duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  




Following a review of the pertinent evidence of record, the 
Board finds that there is an approximate balance of positive 
and negative evidence regarding the issue of service 
connection for the veteran's psychiatric disorder requiring 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, 1 Vet. App. at 56.

There is no documentation of a psychiatric diagnosis or 
complaint noted in the veteran's service records.  In 
addition, the record indicates that the veteran did not 
receive an actual psychiatric diagnosis until 1992, more than 
20 years after his discharge from service.  

However, the veteran's service records do show that the 
veteran was prescribed Librium in July 1969.  Librium is 
indicated for the management of anxiety disorders.  See 
Shockley v. West, 11 Vet. App. 208, 210 (1998) (citing to 
Physicians' Desk Reference, 2178 (50th ed. 1996).  Therefore, 
the evidence suggests that the veteran was treated for 
psychiatric symptoms in service.  The Board also notes that 
the July 1969 progress note indicates that the physician was 
refilling the veteran's prescription for Librium, indicating 
that he had been prescribed it more than once.  

The veteran's treating physician has specifically linked the 
veteran's current psychiatric disability to service.  The VA 
examiner also linked the veteran's psychiatric disability to 
service during the October 1998 VA examination, and did so 
while specifically noting the lack of documentation of a 
diagnosis in the service medical records.  The examiner 
indicated that he had reviewed the claims file and 
specifically assessed it in his report.  

In the December 1998 addendum, the VA examiner noted that 
there was no documentation proving that the veteran had his 
current condition while he was in service.  Yet, he also 
concluded that the description of Librium in the service was 
consistent with his reported history.  




These statements appear to be somewhat contradictory.  It is 
therefore difficult to discern whether a specific conclusion 
regarding the etiology of the veteran's condition was in fact 
rendered in this addendum.  

The Board therefore concludes that there is no indication 
that the October 1998 VA examiner changed his conclusion that 
the veteran's current symptoms started in service.  To the 
contrary, the VA examiner's statement in the December 1998 
addendum in which he concluded that the documented use of 
Librium during service was consistent with his reported 
history constitutes a rationale in support of his conclusion 
linking the psychiatric disability to service rather than a 
refutation of it.  

The Board additionally notes that the veteran has given a 
relatively consistent history of when his initial psychiatric 
symptoms arose.  He has generally reported first being 
concerned about his physical appearance when he was 22.  He 
has consistently reported that his symptoms arose in the 
service after someone commented that he was losing his hair.  

The veteran has consistently reported consulting a 
psychiatrist in the service over his concern about his hair.  
The record shows that he was prescribed Librium while in the 
service.  The October 1998 VA examiner concluded that the 
reported history was consistent with the in-service 
prescription of Librium in 1969.  

In light of the above, the Board concludes that there is an 
approximate balance of the positive and negative evidence, 
and that the veteran is entitled to the benefit of the doubt.  
Alemany v. Brown, 9 Vet. App. 518, 520 (1996) (citing 
Gilbert, supra, at 53).  Accordingly, the Board concludes 
that a psychiatric disability to include body dysmorphic 
disorder, obsessive compulsive disorder, and depression was 
incurred during active service.  


ORDER

Entitlement to service connection for a psychiatric 
disability, to include body dysmorphic disorder, obsessive 
compulsive disorder, and depression is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

